OPINION OF THE COURT
Per Curiam.
The above-named attorney, currently residing in Virginia, was admitted to practice by this Court on September 12, 1977 and is in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. His affidavit states that he has not lived in New York for 12 years, and has no intention of returning to this State to practice, and no longer wishes to incur the expense involved in maintaining his attorney regis*248tration. There are currently no complaints pending against him.
Accordingly, we grant the application and direct that his name be stricken from the roll of attorneys.
Denman, P. J., Callahan, Green, Pine and Balio, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.